This is an action to recover damages for injury to a shipment of tobacco, caused, as the plaintiff alleges, by the negligence of the defendant.
There was evidence on the part of the plaintiff tending to prove that the tobacco was delivered to the defendant at its depot in Washington, N.C. on the morning of 2 September, 1913, in time to be transported on that day to Wilson, N.C. the point of destination; that the defendant, instead of shipping the tobacco on 2 September, placed it in its warehouse, where it was injured on 3 September by water.
The defendant offered evidence that it shipped the tobacco as soon as it reasonably could, after it was injured.
There was a verdict and judgment for the plaintiff, and the defendant appealed.
Two exceptions are discussed in the brief of the appellant, and under the rules of the Supreme Court all others are abandoned. *Page 56 
The first is to the refusal of his Honor to permit the defendant to prove that after the tobacco was injured by the water several shippers of tobacco told the agent of the defendant there was nothing for him to do but to ship the tobacco.
This evidence was incompetent, because it had no tendency to relieve the defendant from liability, as the loss had already occurred, and there is no allegation or contention of the plaintiff of negligence on the part of the defendant in shipping the tobacco except that it was unreasonably delayed.
The evidence is also objectionable as hearsay. If the defendant wished to prove that it shipped the tobacco as soon as it reasonably could, after it was injured by the water, and that this was a prudent course to pursue, it ought to have introduced the sellers of tobacco, and not what they had said about it.
The second exception is upon the ground that the court charged the jury that if the tobacco was delivered to the defendant in time to have been shipped on the 2d, then the defendant would be liable.
Upon an examination of the charge we do not find any such instruction.
(14)     His Honor did stated to the jury, as a contention of the plaintiff, that the tobacco was delivered to the defendant on 2 September, in time for it to have been reasonably shipped on that day.
If the defendant desired other and more specific instructions, it was its duty to present requests for instructions.
We find
No error.